Title: From Alexander Hamilton to James Wilkinson, 21 November 1799
From: Hamilton, Alexander
To: Wilkinson, James


New York Novr. 21st 1799
Sir
The Secretary of War disapproves the arrangement relative to the four old regiments on account of the numerous transfers of Officers which it involves from one regiment to another. It is therefore necessary to give the subject a total revision. In doing this I shall follow your ideas as far as I can follow them consistently with the views of the Secy. of War. The new arrangement, when it shall be digested, will be transmitted in two ways, in a letter addressed directly to you and in one which will be sent thro’ Col Hamtramck.
G Wilkinson

